                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK

                                           Nil 13-CR-607 (JFB) (A YS)                                  FILED
                                                                                                   IN CLERK'S OFFICE
                                                                                             U.S. DISTRICT COURT E.D.N.Y.

                                    UNITED STATES OF AMERICA,                                        DEC 03 2019      *
                                                                                              LONG ISLAND OFFICE
                                                   VERSUS

                      PIDLLIP A. KENNER AND TOMMY C. CONSTANTINE,

                                                                     Defendants.


                                        MEMORANDUM AND ORDER
                                            December 3, 2019



JOSEPH F. BIANCO, Circuit Judge (sitting by                 conspiracy to commit money laundering
designation):                                               (Count Nine).

     On July 9, 2015, following a nine-week                     Now pending before the Court is
trial, a jury convicted defendant Phillip                   Kenner' s motion for a judgment of acquittal,
Kenner ("Kenner") of one count of                           pursuant to Rule 29, and his motion for
conspiring to commit wire fraud, in violation               reconsideration of his Rule 33 motion. (ECF
of 18 U.S.C. § 1349 (Count One of the                       No. 668.) 2 In his Rule 29 motion, Kenner
Superseding Indictment); four counts of wire                principally argues that:     (1) venue was
fraud, in violation of 18 U.S.C. §§ 1343 and                improper in the Eastern District of New York
2 (Counts Two, Three, Four, and Seven); and                 ("EDNY" or "District"); and (2) there was a
one count of conspiracy to commit money                     prejudicial variance between the Superseding
laundering, in violation of 18 U.S.C.                       Indictment and the proof presented at trial. In
§ 1956(h) (Count Nine). 1 (ECF No. 324.) In                 his Rule 33 motion, he repeats his same
addition, the jury convicted defendant                      arguments that served as the bases for his
Tommy C. Constantine ("Constantine," and                    original motion, including newly-discovered
together with Kenner, "defendants") of one                  evidence and prosecutorial misconduct.
count of conspiring to commit wire fraud                    (ECF No. 668 at 6.)
(Count One); five counts of wire fraud
(Counts Two through Six); and one count of                     On July 2, 2019, Kenner filed a motion
                                                            pursuant to 28 U.S.C. § 2255 on the basis of


1                                                           2
 The jury also acquitted Kenner of three wire fraud            By letter dated August 30, 2019, Constantine
counts (Counts Five, Six, and Eight). (ECF No. 324.)        requested to join in Kenner's motion to the extent that
                                                            it applied to Constantine. (ECF No. 704.)
ineffective assistance of counsel. (ECF No.                Finally, government witnesses testified
675.)                                                  that Kenner and Constantine convinced them
                                                       to invest in the GSF because they were told
   For the reasons set forth below, the Court          that their contributions would principally
denies Kenner' s motions.                              finance litigation against Jowdy to recover
                                                       money from him. Again, bank records and
      I. BACKGROUND                                    testimony demonstrated that both defendants
                                                       used GSF money for personal expenses. For
    Familiarity with the facts of the case is          example, the records established that
presumed. Nevertheless, the Court briefly              Constantine covered his rent and automotive
summarizes the evidence relevant to the                work with funds from the GSF.
instant motions below. The evidence is
construed in the light most favorable to the                 1. Relevant Procedural History
government, pursuant to Rule 29 of the
Federal Rules of Criminal Procedure.                       By Superseding Indictment dated April
                                                       22, 2015, the government charged Kenner
    At trial, the government presented three           with conspiracy to commit wire fraud, in
theories of fraud: (1) the Hawaii Project; (2)         violation of 18 U.S.C. § 1349 (Count One);
the funds related to Eufora, LLC ("Eufora");           conspiracy to commit money laundering, in
and (3) the Global Settlement Fund ("GSF").            violation of 18 U.S.C. § 1956(h)(Count
                                                       Nine); and seven counts of wire fraud, in
     With respect to the Hawaii Project, the           violation of 18 U.S.C. §§ 1343 and 2 (Counts
government's evidence demonstrated that                Two through Eight). (ECF No. 214.) In
Kenner defrauded several professional                  addition,     the    government      charged
hockey players who were his clients. His               Constantine with conspiracies to commit
clients testified that they contributed funds to       wire fraud and money laundering (Counts
the project based on Kenner' s representations         One and Nine) and five counts of wire fraud
that their investments would finance a real            (Counts Two through Six).
estate development in Hawaii. In reality,
however, Kenner diverted his clients' money,               Following a nine-week trial, the jury
without authorization, to another property             returned a verdict on July 9, 2015. (ECF No.
development in Mexico that involved Ken                324.) The jury found Constantine guilty on
Jowdy ("Jowdy").          According to bank            all charges and Kenner guilty on both
records introduced at trial, Constantine               conspiracy counts. (Id) The jury also found
received money that was actually intended              Kenner guilty on the wire fraud charges in
for the Hawaii Project.                                Counts Two, Three, Four, and Seven in the
                                                       Superseding Indictment, but it acquitted him
    Similarly, with respect to the Eufora              of the wire fraud charges in Counts Five, Six,
scheme, the government established at trial            and Eight. (Id.)
that Kenner sought funds from several
investors who were told that their money                  Thereafter, Constantine moved for a
would be used to finance the Eufora                    judgment of acquittal pursuant to Federal
company. However, according to bank                    Rule of Criminal Procedure 29 as to all
records and testimony, Constantine and                 counts, or, in the alternative, for a new trial,
Kenner converted those investments to cover            pursuant to Federal Rule of Criminal
personal expenses without the investors'               Procedure 33. (ECF No. 346.) In addition,
authorization.                                         Kenner moved for a new trial pursuant to


                                                   2
Federal Rule of Criminal Procedure 33, on                             II. STANDARD OF REVIEW
the basis of Brady violations, newly-
discovered        evidence,        prosecutorial                      1. Rule 29 Motion for Judgment of
misconduct, and the assertion that the verdict                           Acquittal3
was against the weight of the evidence. (ECF
No. 416.) On October 11, 2017, this Court                           Kenner     principally   argues     that:
denied both motions, (ECF No. 501 ), but                        (1) venue was improper; and (2) there was an
reserved decision on Constantine's request                      unconstitutional    variance    from      the
for relief based on ineffective assistance of                   Superseding Indictment at the trial. As
counsel, (ECF No. 483), because it was not                      discussed below, the Court finds each of
fully briefed at the time the Order was issued                  these arguments to be without merit.
(ECF No. 501 at 3 n.2). On October 4, 2019,
the Court denied Constantine's motion for a                         Pursuant to Rule 29(a), a district court
new trial on the basis of ineffective assistance                shall enter a judgment of acquittal as to "any
of counsel. (ECF No. 729.)                                      offense for which the evidence is insufficient
                                                                to sustain a conviction." Fed. R. Crim. P.
    On June 17, 2019, Kenner filed the                          29(a). Rule 29(c) permits a defendant to
instant motion. (ECF No. 668.) On July 23,                      "move for a judgment of acquittal, or renew
2019, the government responded, alleging                        such a motion, within 14 days after a guilty
that Kenner had waived his venue arguments                      verdict or after the court discharges the jury,
and that there was no variance at the trial.                    whichever is later." Fed. R. Crim. P. 29(c).
(ECF No. 681.) The government urged this
Court to deny Kenner's Rule 33 motion                                Under Rule 29, the standard is "whether,
because all of the issues he raised were                        after viewing the evidence in the light most
already decided by the Court in its October                     favorable to the prosecution, any rational
11, 2017 Order. On October 17, 2019, upon                       trier of fact could have found the essential
direction from this Court, the government                       elements of the crime beyond a reasonable
provided additional support for its venue                       doubt." Jackson v. Virginia, 443 U.S. 307,
arguments.     (ECF No. 752.)       Kenner                      319 (1979); accord United States           v.
submitted a reply on October 30, 2019,                          Finnerty, 533 F.3d 143, 148 (2d Cir.
asserting that the government's basis for                       2008); United States v. Lorenzo, 534 F.3d
venue is predicated on falsehoods, mere                         153, 159 (2d Cir. 2008); United States v.
preparatory acts, and non-victim activity.                      Irving, 452 F.3d 110, 117 (2d Cir.
(ECF No. 762.)                                                  2006); United States v. Temple, 447 F.3d
                                                                130, 136 (2d Cir. 2006). In other words, "[a]
                                                                court may enter a judgment of acquittal only
                                                                if the evidence that the defendant committed
                                                                the crime alleged is nonexistent or so meager
                                                                that no reasonable jury could find guilt
                                                                beyond a reasonable doubt." Temple, 447

3
  Kenner claims that he did not realize that his attorney       (citing ECF No. 440 at 2) (outlining the post-trial
failed to submit a Rule 29 motion until recently, and           motions from both defendants).)        Despite the
he thus submitted this motion prose as soon as he               untimeliness of the motion, the Court, as discussed
could. The government argues that such a claim is               below, has considered the merits of Kenner's
"disingenuous," given the government's opposition to            arguments.
Kenner's initial Rule 33 motion. (ECF No. 681 at I


                                                            3
F.3d at 136 (quoting United States v.                       2. Rule 33 Motion for a New Trial
Guadagna, 183 F.3d 122, 130 (2d Cir.
1999)).                                                     Rule 33 states, in relevant part, that
                                                       "[u]pon the defendant's motion, the court
    Importantly, when evaluating the                   may vacate any judgment and grant a new
evidence under this standard, "courts must be          trial if the interest of justice so requires."
careful to avoid usurping the role of the jury         Fed. R. Crim. P. 33(a). A district court may
when confronted with a motion for                      grant a Rule 33 motion only in "extraordinary
acquittal." United States v. Jackson, 335              circumstances," United States v. McCourty,
F.3d 170, 180 (2d Cir. 2003); see also United          562 F.3d 458,475 (2d Cir. 2009), and only if
States v. Florez, 441 F.3d 145, 154-55 (2d             there exists "a real concern that an innocent
Cir. 2006) ("In assessing sufficiency, we are          person may have been convicted." United
obliged to view the evidence in its totality and       States v. Parkes, 491 F.3d 220, 232 (2d Cir.
in the light most favorable to the prosecution,        2007) (quoting United States v. Ferguson,
mindful that the task of choosing among                246 F.3d 129, 134 (2d Cir. 2001)); accord
permissible competing inferences is for the            United States v. Bell, 584 F.3d 478, 483 (2d
jury,         not         a          reviewing         Cir. 2009); see also United States v.
court."); Guadagna, 183 F.3d at 130 (holding           Middlemiss, 217 F.3d 112, 122 (2d Cir. 2000)
that a court must bear in mind that Rule 29            ("Granting Rule 33 motions is not favored
"does not provide [it] with an opportunity to          and is done with great caution."). "The
substitute its own determination of ... the            ultimate test on a Rule 33 motion is whether
weight of the evidence and the reasonable              letting a guilty verdict stand would be a
inferences to be drawn for that of the jury")          manifest injustice." Ferguson, 246 F.3d at
(citation and internal quotation marks                 134. In deciding a Rule 33 motion, the Court
omitted).                                              "must examine the entire case, take into
                                                       account all facts and circumstances, and
    Therefore, viewing the evidence in the             make an objective evaluation." United States
light most favorable to the government                 v. Aguiar, 737 F.3d 251, 264 (2d Cir. 2013)
means "drawing all inferences in the                   (citation omitted).
government's favor and deferring to the
jury's assessments of the witnesses'                       III. VENUE
credibility." United States v. Arena, 180
F.3d 380, 391 (2d Cir. 1999) (citation and                 Defendant Kenner appears to challenge
internal quotation marks omitted).        In           venue on all counts. As a threshold matter,
examining the sufficiency of the evidence,             Kenner waived this argument. In any event,
the Court should not analyze pieces of                 as discussed below, the Court concludes
evidence in isolation, but rather must                 that venue existed in EDNY for the counts of
consider       the    evidence     in     its          conviction based upon, inter alia, phone
totality. See United States v. Rosenthal, 9            calls, email communications, and wire
F.3d 1016, 1024 (2d Cir. 1993); see                    transfers that occurred with individuals on
also Guadagna, 183 F.3dat 130(holdingthat              Long Island.
sufficiency test must be applied "to the
totality of the government's case and not to                1. Waiver
each element, as each fact may gain color
from others").                                            The government contends in its letter that
                                                       Kenner waived his venue argument by failing



                                                   4
to raise it during the trial. In particular, the       venue instruction, is not enough to prevent
government argues that, because Kenner                 waiver of the venue objection").
provided specific grounds for a motion for
acquittal after the government's case but                  Thus, although Constantine raised the
failed to include any objection to venue, he           venue argument, Kenner did not and has
waived his venue claim. (ECF No. 681 at 2.)            therefore waived the issue of venue.
As set forth below, the Court agrees.                  However, even assuming arguendo that
                                                       venue was not waived, the Court concludes
     The Second Circuit has "identified two            that this argument is without merit.
situations where a finding of waiver is
proper: (a) when the indictment or statements               2. Legal Standard
by the prosecutor clearly reveal this defect
but the defendant fails to object; and (b)                 Two provisions of the United States
when, after the government has concluded its           Constitution guarantee that the defendant
case, the defendant specifies grounds for              must be tried in the place where the crime
acquittal but is silent as to venue." United           was committed. Article III, section 2,
States v. Price, 447 F.2d 23, 27 (2d Cir. 1971)        provides in relevant part that criminal trials
(citing United States v. Rivera, 388 F.2d 545,         "shall be held in the State where the said
548 (2d Cir. 1968)). At the same time,                 Crimes shall have been committed." U.S.
however, ''the constitutional underpinning             CONST. art. III, § 2, cl. 3. The Sixth
and importance of proper venue dictate                 Amendment guarantees that a criminal
that waiver of objections to venue should not          defendant shall be tried "by an impartial jury
be       readily      inferred."            Id         of the State and district wherein the crime
                                                       shall have been committed." U.S. CONST.
    Here, after the government rested its case,        amend. VI. In addition, Rule 18 of the
Kenner moved for acquittal pursuant to Rule            Federal Rules of Criminal Procedure requires
29. (Tr. at 5632-37; see also id at 5679.) He          that, "[u]nless a statute or these rules permit
argued that there was no proof presented               otherwise, the government must prosecute an
connecting Kenner to the Eufora scheme in              offense in a district where the offense was
which Constantine convinced Nicholas                   committed." Fed. R. Crim. P. 18.
Privitello ("Privitello"), an electrician from
Long Island, to invest in the company. (Id at             The Second Circuit has provided that:
5633-34.) He also contended that there was
no evidence that Timothy Gaarn ("Gaarn")                  [T]here is no single defined policy or
was a co-conspirator, as alleged in the                   mechanical test to determine
indictment.      (Id at 5635.)         Although           constitutional venue. Rather, the test
Constantine raised that there was no venue                is best described as a substantial
with respect to the Hawaii Project, Kenner                contacts rule that takes into account a
did not raise the issue. (Id at 5632.) Kenner             number of factors-the site of the
and Constantine both requested to include a               defendant's acts, the elements and
jury instruction on venue, (id at 5680), but              nature of the crime, the locus of the
such a request is not sufficient for Kenner to            effect of the criminal conduct, and the
preserve his objection. See United States v.              suitability of each district for accurate
Potamitis, 739 F.2d 784, 791 (2d Cir. 1984)               factfinding. . . .
(noting that ''the fact that counsel requested a




                                                   5
United States v. Reed, 773 F.2d 477, 481 (2d           where venue is being sought, or whether the
Cir.    1985); accord United     States    v.          defendant initiated or received the call.
Royer, 549 F.3d 886, 893 (2d Cir. 2008).               Indeed, phone calls into or out of a district
                                                       can establish venue in that district so long as
    The government bears the burden of                 they further the ends of the conspiracy.
proving venue by a preponderance of the                See Rommy, 506 F.3d at 120 (venue proper
evidence. United States v. Smith, 198 F.3d             based on calls from undercover government
377, 382 (2d Cir. 1999); United States v.              agent       inside    the venue to      out-of-
Naranjo, 14 F.3d 145, 146 (2d Cir. 1994).              venue defendant); Smith, 198 F.3d at 382
Courts "review the sufficiency of the                  (venue proper based on co-conspirator's calls
evidence as to venue in the light most                 from      inside venue to   victim      outside
favorable to the government, crediting every           of venue); United States v. Friedman, 998
inference that could have been drawn in its            F.2d 53, 57 (2d Cir. 1993) (venue proper
favor." Smith, 198 F.3d at 382 (internal               based on out-of-venue conspirator's phone
quotations omitted).                                   call to inside-venue conspirator, even though
                                                       charges against inside-venue co-conspirator
     Under 18 U.S.C. § 3237(a), venue                  were later dropped).
properly lies in "any district in which such
offense was        begun,    continued,    or               With respect to the offense of wire fraud,
completed." With respect to conspiracy, the            18 U.S.C. § 3237(a) states that "[a]ny offense
Second Circuit "has held that venue may lie            involving the use of the mails [or]
in any district in which the conspiracy was            transportation in interstate or foreign
formed or in any district in which a                   commerce . . . may be inquired of and
conspirator committed an overt act in                  prosecuted in any district from, through, or
furtherance of the criminal scheme." United            into which such commerce [or] mail matter
States v. Rommy, 506 F.3d 108, 119 (2d Cir.            . . . moves." 18 U.S.C. § 3237(a). The
2007). Any "act performed by any                       Second Circuit has held that this statute
conspirator for the purpose of accomplishing           applies      when         determining        the
the objectives of the conspiracy" is an overt          appropriate venue for         wire        fraud
act,    whether     it  is    "innocent or             offenses. United States v. Kim, 246 F.3d 186,
illegal." United States v. Tzolov, 642 F.3d            191-92 (2d Cir. 2001) (affirming the district
314,320 (2d Cir. 2011).                                court's conclusion that venue was proper in
                                                       the district where wires were sent and
    Phone calls can constitute overt acts in           received because "the act of causing a wire to
furtherance of a conspiracy. See Rommy, 506            be transmitted in furtherance of a fraud is
F .3d at 120 ("It is beyond question that              criminalized by the statute, and . . . a wire is
telephone calls can constitute overt acts in           'transmitted' both where it was sent and
furtherance of a conspiracy."); Smith, 198             where it was received"); United States v.
F.3d at 382; United States v. Naranjo, 14              Gilboe, 684 F.2d 235, 239 (2d Cir. 1982)
F.3d 145, 147 (2d. Cir. 1994); see                     (finding phone calls to and from New York
also United States v. Christo, 413 Fed. App'x          that defendant "caused," as well as transfer of
375, 376 (2d Cir. 2011) (stating that "the             proceeds of fraud through New York so that
overt act can be something as simple as a              "such commerce" moved "from, through, or
phone call in furtherance of the conspiracy").         into" New York, pursuant to 18 U.S.C. §
Moreover, it is not legally significant whether        3237(a), properly established venue).
the defendant is the conspirator in the district



                                                   6
    Finally, for conspiracy to commit                Four, the Superseding Indictment alleges that
money laundering, venue lies wherever "an            there was a $25,000 wire transfer from
act in furtherance of the ... conspiracy took        Kenner' s account to Kaiser's account in
place" or "the financial or monetary                 EDNY on or about May 22, 2009.
transaction is conducted." 18 U.S.C.                 (Superseding Ind. ,r 19; see also Tr. at 1050-
§ 1956(i).                                           51; GX-1727.) Testimony from Kaiser and
                                                     Gaarn established that these transfers
    Because "venue must be proper with               pertained to the Eufora fraud. (Tr. at 1045-
respect to each count," the Court reviews            51; 2501; 2629; 2632-33; see also GX-1603;
each count separately. Tzolov, 642 F.3d at           GX-1604; GX-1721; GX-1724; GX-1727.)
318 (quoting United States v. Beech-Nut
Nutrition Corp., 871 F .2d 1181, 1188 (2d                For Count Five, the Superseding
Cir. 1989)).                                         Indictment alleges that there was a $150,000
                                                     wire transfer from Privitello' s account in
     3. Application                                  EDNY to an account in California on or about
                                                     December 7, 2009. (Superseding Ind. ,I 19.)
     The jury found both Kenner and                  The Superseding Indictment also alleges that
Constantine guilty of Count One, conspiracy          on or about that same date, there was a
to commit wire fraud. As set forth in the            $50,000 wire transfer from Privitello's
Superseding Indictment, Count One alleges            account in EDNY to an account in California,
that defendants conspired to commit wire             which provided the basis for Count Six. (Id.;
fraud "within the Eastern District of New            see also Tr. at 1432-33, 1435, 1442-43; GX-
York and elsewhere." (Superseding Ind.               208.1; GX-3302; GX-3306.)           Privitello
,r 17).                                              testified that he executed these two transfers
                                                     for a 1.5 percent stake in Eufora. (Tr. at
    With respect to the substantive crime of         1432-33, 1435.)
wire fraud, the jury also found Kenner guilty
of Counts Two, Three, Four, and Seven, and               For Counts Seven and Eight, the
Constantine guilty of Counts Two through             Superseding Indictment alleges that Kenner
Six. For these charges, the Superseding              devised and executed a scheme to purchase
Indictment refers to multiple wire transfers         real property located in Sag Harbor on Long
that involved accounts in EDNY.           For        Island, New York (referred to as the "Led
example, in Count Two, the Superseding               Better Scheme"). (Superseding Ind. ,r,I 21-
Indictment alleges that there was a $30,000          22.) According to the testimony of Shimon
wire transfer from an account at Wachovia            Betesh, an attorney who resides in Queens,
Bank in Closter, New Jersey to John Kaiser's         New York, Kenner was a member of the Led
TD Bank account in EDNY, on or around                Better Development Company LLC ("Led
February 12, 2009. (Id ,r 19; see also Tr. at        Better"). (Tr. at 635-36.) John Kaiser
1047-48; GX-1603; GX-1721.) For Count                testified that he and other individuals sold a
Three, the Superseding Indictment alleges            stake in the Sag Harbor property to Kenner
that on or about February 26, 2009, there was        and Led Better. (Id. at 998-1004; GX-1602.)
a $40,300 wire transfer from John Kaiser's           Kenner, as a member of Led Better,
account at TD Bank in EDNY to Kenner's               transferred via wire $769,000 to Betesh's
account at Bank of America in Scottsdale,            attorney escrow account in this District to
Arizona. (Superseding Ind. ,r 19; see also Tr.       purchase the property. (Tr. at 637-38.)
at 1049-50; GX-1724; GX-1604.) For Count             Kenner acquired this money from lines of



                                                 7
credit from two investors, Michael Peca and                         b. The Hawaii Project
Bryan Berard. (GX-2001; GX-2134.) He
obtained this money without their consent.                      Specifically, Kenner argues that no
Indeed, Peca testified that he never                        "transactions for the Hawaii investors
authorized Kenner to transfer money to Led                  occurred in the EDNY at any time." (ECF
Better and understood that his line of credit               No. 668 at 9.) Indeed, he contends that the
would only be used for the Hawaii Project.                  investors' attempts to recover their Hawaii
(Tr. at 418-19.)                                            Project loans from Jowdy occurred in
                                                            Mexico, Nevada, Arizona, and California.
    Both defendants were found guilty of                    (Id at 7.)
conspiracy to commit money laundering,
Count Nine. The Superseding Indictment                          The evidence supporting venue in EDNY
alleges that defendants knowingly conspired                 on the conspiracy count related in part to
to conduct transactions that involved the                   Kenner' s attempts to obtain investments for
proceeds of wire fraud and the wire fraud                   the Hawaii Project from individuals on Long
conspiracy, and that such activity occurred                 Island. For example, Kenner spoke at length
within EDNY and elsewhere. (Superseding                     with Michael Peca-who was living in
Ind. ,I 30.)                                                Huntington Bay, Long Island at the time-
                                                            about investing in the Hawaii Project, and
         a. The Three Schemes                               Peca eventually invested $100,000. (Tr. at
                                                            379-80.) Kenner's efforts to obtain Peca's
     Kenner argues that venue did not exist in              investments included emails, phone calls, and
EDNY. Generally, he alleges that he has only                in-person meetings on Long Island. (Id at
ever lived in Arizona, Hawaii, Nevada,                      375, 377.)
California, and Utah, and that "over 95% of
[his] business-related transactions had direct                  Similarly, Kenner sought to obtain
ties to Arizona." (ECF No. 668 at 13, 17.) In               investments from Ethel Kaiser and John
doing so, Kenner ignores the wire transfers                 Kaiser, who lived on Long Island. (Id at
that were initiated in EDNY and that support                932-33, 975). These efforts included a
venue on each count in this case.                           request that John Kaiser provide a million-
                                                            dollar loan for the Hawaii Project. (Id at
    With respect to Count One, this Court                   975.) Although Kenner acknowledges that
previously explained that the conspiracy to                 John Kaiser lived within EDNY, he
commit wire fraud had three separate                        incorrectly claims that he was never a victim
"objects"-the Hawaii Project, the Eufora                    of the crimes alleged. (ECF No. 668 at 28.)
investments, and the GSF. (ECF No. 501 at
48.) The evidence supports venue for each                       Kenner also claims that Michael and
object of the conspiracy, as discussed below.               Kristen Peca, as well as Ethel Kaiser, both
Moreover, that same evidence also supports                  lived upstate at the time of the transactions.
venue on each of the other counts of                        (ECF No. 668 at 28-29.) Specifically, he
conviction. 4                                               claims that Ethel lived upstate, within the


4
  Although Kenner was acquitted of Counts Five, Six,        evidence in the record, as discussed below, supports
and Eight, the Court has separately analyzed venue as       venue on those counts as they relate to Constantine's
to Constantine on Counts Five and Six (because he           conviction.
joined in Kenner,s motion), and concludes that the


                                                        8
Northern District of New York, full time. (Id                c. The Eufora Objective
at 28.)
                                                          Kenner makes the same claim with
     With respect to the Pecas, Kenner asserts        respect to the Eufora funds, namely, that none
that they left their Long Island home around          of the investors had any ties to EDNY. (Id
April 2004, and Michael did not invest in the         at 12.) He acknowledges that Privitello
Hawaii Project until 2005. (Id at 29.) He             resided in EDNY (id at 28), and that
refers to a portion of Kristen Peca' s                Privitello was a "potential Eufora investor in
testimony in which the government asks                the EDNY," but that Privitello only
when the Pecas invested money in the Hawaii           communicated with Kaiser and Constantine
Project, to which she responded "2005, 2006.          and not Kenner, (id at 31 ). Additionally,
We were in Edmonton." (Tr. at 700.)                   Kenner highlights that he was acquitted of the
Michael Peca testified, however, that he              two counts that involved transactions with
discussed the Hawaii Project with Kenner in           Privitello. (Id at 31.)
2003, when Peca was living on Long Island.
(Id at 377-82.) Specifically, he testified that           Evidence in the trial record demonstrates
the discussion happened during the hockey             that multiple witnesses testified that they
season, when he would have been on Long               spoke with Kenner and Constantine in
Island, and not during the off-season, when           person, through email, and over the phone,
he would have been home in Buffalo. (Id. at           about investing in Eufora, some of which
382.)                                                 took place in this District. For example, Ethel
                                                      Kaiser testified that Kenner asked her to
    The government further correctly notes            make a loan, and that after speaking with
that Kenner relied on individuals, such as            Constantine while she was at home on Long
Chris Manfredi, to travel back and forth from         Island, she invested $70,000 into Eufora from
Hawaii to Long Island to assist with the              her Roslyn, Long Island bank account. (Tr.
Hawaii Project. (ECF No. 752 at 2 (citing Tr.         at 935-36, 948, 950.)
at 959).)
                                                          Moreover, the government presented
    In addition, the evidence established that        evidence that both defendants sought
Kenner and Constantine used investment                investments for Eufora from individuals on
funds that were intended for the Hawaii               Long Island and thereafter diverted money
Project for their own personal use on Long            from Eufora ''through and to bank accounts
Island. Specifically, Kenner diverted funds           on Long Island." (ECF No. 752 at 3 (citing
from the lines of credit of two Hawaii Project        Tr. at 1045-51).) As noted above, with
investors to purchase the Sag Harbor                  respect to Count Four, Kenner transferred
property on Long Island, as set forth above.          $25,000 to Kaiser's account in this District,
(ECF No. 752 at 2 (citing GX-Chart-8).)               which was related to the Eufora scheme. (Tr.
With respect to Constantine, the government           at 1050-51; GX-1727.)
presented evidence that demonstrated that he
used the Hawaii Project funds to, inter alia,             For Counts Five and Six, Privitello
customize a race car on Long Island. (Tr. at          testified that he executed two transfers from
2694-97.)                                             his account in this District for a 1.5 percent
                                                      stake in Eufora. (Tr. at 1432-33, 1435.)




                                                  9
       d. The GSF Objective                           property. (Tr. at 637-38; GX-1401.) Given
                                                      that venue is proper in a wire fraud case under
    With respect to the Global Settlement             § 3237(a) "in any district in which such
Fund, Kenner reiterates his claim that "none          offense was begun, continued, or
of the GSF contributors or any of the GSF             completed," Kim, 246 F.3d at 191, the Court
transactions touched the EDNY at any time."           finds that this transfer supports venue since it
(ECF No. 668 at 9.)                                   continued and completed the scheme.
                                                      Therefore, the communications and wire
    The government responds that Kenner               transfers outlined here-as well as the
and Constantine diverted funds intended for           closing of the Sag Harbor property that
the GSF to Kenner' s tequila company.                 occurred on Long Island (Tr. at 4109)-were
Thereafter, Kenner sent sample tequila                means to further the crime in Count Seven.
bottles to Kaiser's home on Long Island. (Tr.
at 1084.)                                                 In addition, the Court concludes that there
                                                      was sufficient evidence to support a finding
    The government cites numerous                     that Kenner knew that the communications
instances in which Kenner and Constantine             and wire transfers were taking place in New
communicated with investors from Long                 York or, at the very least, it was reasonably
Island, "to maintain their investor                   foreseeable to him. See Rommy, 506 F.3d at
relationships and forge new ones." (ECF No.           123 ("[T]he law does not require a defendant
752 at 3.)                                            to have actual knowledge that an overt act
                                                      will occur in a particular district to
    In sum, the Court agrees with the                 support venue at that location. At most, it
government and concludes that there was               asks that the overt act's occurrence in the
sufficient evidence to support a finding, by a        district of venue have been reasonably
preponderance of the evidence, that the               foreseeable to a conspirator."). Here, Kenner
telephone calls, emails, and wire transfers           knew where Kaiser lived, as Kaiser showed a
that involved individuals on Long Island              photograph of Kenner at Kaiser's daughter's
were in furtherance of the fraud and the              christening. (Tr. at 1013-14.)
conspiracy. The testimony from the trial
demonstrates that Kenner had multiple calls               Thus, looking at the record in the light
with victims of the frauds, and the victims           most favorable to the government, the Court
wired funds when they resided on Long                 finds that the government demonstrated
Island.                                               "substantial contacts" with the District, on
                                                      each count of conviction, pursuant to United
    Furthermore, the record demonstrates              States v. Reed, 773 F.2d 477, 481 (2d Cir.
that Kenner, as member of Led Better, wired           1985). Accordingly, it was not unfair or
funds to an account within EDNY to                    prejudicial for the defendant to be tried in
purchase property on Long Island. Although            EDNY. See, e.g., Tzolov, 642 F.3d at 321
the wire transmission alleged in the                  (rejecting argument that defendant's flights
Superseding Indictment for Count Seven                out of JFK Airport did not satisfy the
involved a transfer to and from Arizona               "substantial contacts" rule from Reed); see
accounts, the evidence established that the           also United States v. Abdallah, 840 F. Supp.
Led Better scheme also included a transfer of         2d 584, 596-603 (E.D.N.Y. 2012) (finding
$769,000 to Shimon Betesh in EDNY to                  venue proper based on one telephone call that
complete the purchase of the Sag Harbor



                                                 10
occurred in the district), a.ffd, 528 F. App'x                 that the defendant may have been convicted
79 (2d Cir. 2013).                                             of an offense other than the one charged by
                                                               the grand jury."' United States v.
    Accordingly, Kenner' s venue challenge                     Vebeliunas, 16 F.3d 1283, 1290 (2d Cir.
is without merit. 5                                            1996) (quoting Clemente, 22 F.3d at 482).

     IV. VARIANCE                                                  An amendment of the indictment differs
                                                               from a variance in important ways. "An
    Kenner next claims that the evidence                       amendment of the indictment occurs when
produced at trial constructively amended the                   the charging terms of the indictment are
Superseding Indictment.           Specifically,                altered, either literally or in effect, by
Kenner argues that the Superseding                             prosecutor or court after the grand jury has
Indictment identified Timothy Gaarn as a co-                   last passed upon them." United States v.
conspirator, but he did not identify himself as                Frank, 156 F.3d 332, 338 n.5 (2d Cir. 1998).
such at trial.                                                 By contrast, "[a] variance occurs when the
                                                               charging terms of the indictment are left
         1. Legal Standard                                     unaltered, but the evidence offered at trial
                                                               proves facts materially different from those
    The Fifth Amendment grants defendants                      alleged     in    the     indictment."     Id
the right to be tried only on charges contained                (quoting United States v. Zingaro, 858 F.2d
in an indictment returned by a grand jury.                     94, 98 (2d Cir. 1988)). The most significant
"An unconstitutional amendment of the                          difference between a variance and a
indictment occurs when the charging terms                      constructive amendment is that the latter is
are     altered,       either    literally   or                a per se violation of the Fifth Amendment,
constructively."        United      States    v.               whereas "a defendant must show prejudice in
Clemente, 22 F.3d 477, 482 (2d Cir.                            order to prevail on a variance claim." Id A
1994); see United States v. Mucciante, 21                      defendant fails to show that he has been
F.3d 1228, 1233 (2d Cir. 1994) ("Even if an                    prejudiced by the variance when "the
indictment is not actually amended, the law                    allegation     and     proof     substantially
recognizes that there are times when the                       correspond, where the variance is not of a
government's presentation of evidence,                         character that could have misled the
together with the trial court's jury                           defendant at the trial, and where
instructions, creates an unacceptable risk that                the variance is not such as to deprive the
the jury might convict the defendant of a                      accused of his right to be protected against
crime materially different from the one                        another prosecution for the             same
alleged in the indictment.").                                  offense." Mucciante, 21 F.3d at 1236
                                                               (citation and internal quotation marks
    An indictment has been constructively                      omitted).
amended       "when       the    government's
presentation of evidence and the district                          "To prevail on a constructive amendment
court's jury instructions combine to 'modify                   claim, a defendant must demonstrate that the
essential elements of the offense charged to                   terms of the indictment are in effect altered
the point that there is a substantial likelihood               by the presentation of evidence ... which so

5
 The Court reaches the same conclusion as to                   as to counts on which both he and Kenner were
Constantine on his separate counts of conviction.              convicted.
Obviously, this analysis applies equally to Constantine


                                                          11
modif[ies] essential elements of the offense           claims that Kenner suffered no prejudice
charged that there is a substantial likelihood         because he was aware that "Co-Conspirator
that the defendant may have been convicted             1" referred to Gaam.         (Id at 3.)
of an offense other than that charged in the
indictment." United States v. D 'Amelio, 683                The Court agrees with the government in
F.3d 412, 416 (2d Cir. 2012) (internal                 that Gaam's failure to identify himself as a
quotation marks omitted).                              co-conspirator did not mislead Kenner at the
                                                       trial. In addition, the proof presented at trial
    Importantly, the Second Circuit has                demonstrated that Gaam was in fact a co-
"consistently permitted significant flexibility        conspirator, and such an omission did not
in proof, provided that the defendant was              "deprive [Kenner] of his right to be
given notice of the core of criminality to be          prosecuted against another prosecution for
proven at trial." United States v. Patino, 962         the same offense." See Mucciante, 21 F.3d at
F.2d 263, 266 (2d Cir. 1992) (internal                 1236. Moreover, ''the identity of one's co-
quotation marks omitted).                              conspirators is not an essential element of the
                                                       offense charged." United States v. Lucas,
       2. Application                                  395 F. Supp. 3d 241,252 (W.D.N.Y. 2019);
                                                       see also United States v. Dove, 884 F.3d 138,
    Kenner claims that there was a prejudicial         147 (2d Cir. 2018) (finding that the district
variance relating to the Eufora conspiracy             court's failure to include four of the five co-
and Gaam's role as a co-conspirator. (ECF              conspirators' names in the jury charge "did
No. 668 at 36.) In essence, Kenner claims              not constructively amend the indictment
that, although the Superseding Indictment              because the government did not have to prove
accused Gaam of wrongdoing, in that                    the identities of those named in order to
"Kenner directed Timothy Gaam to divert                secure a conviction").
certain money for unauthorized purposes,"
(Superseding Ind. ,r 13 ), Gaam testified that             Therefore, the Court concludes that no
his nonprosecution agreement with the                  constructive amendment or variance
government meant that he was not accused of            occurred, and, even if a variance did occur,
committing a crime. (See ECF No. 668 at                there was no prejudice to Kenner.
36.)
                                                            V. KENNER'S RULE 33 MOTION
     In response, the government asserts that
these facts do not constitute a variance, and,               1. Legal Standard
in any event, Kenner suffered no prejudice.
(ECF No. 681 at 2-3.) The government                       Kenner seeks reconsideration of his Rule
argues that, even though Gaam did not                  33 motion. "The standard for granting
indicate that he was a co-conspirator at trial,        [a motion for reconsideration] is strict, and
the 'jury could have reasonably concluded,             reconsideration will generally be denied
based on the bank records and testimony,"              unless the moving party can point to
that he was. (Id) The government contends              controlling decisions or data that the court
that the indictment and the proof presented at         overlooked-matters, in other words, that
trial "substantially corresponded" given that          might reasonably be expected to alter the
the proof established that Kenner did direct           conclusion reached by the court." Shrader v.
Gaam to divert funds for unauthorized                  CSX Transp., 70 F.3d 255, 257 (2d Cir.
purposes. (Id) Moreover, the government                1995); see also Black v. Diamond, 163 F.



                                                  12
App'x 58, 61 (2d Cir. 2006) ("To merit                        sides.     Moreover, Kenner has failed to
reconsideration, a movant must point to law                   demonstrate that the government violated any
or facts overlooked by the court in its initial               of its discovery obligations or engaged in any
ruling."); Medoy v. Warnaco Employees'                        prosecutorial misconduct during the trial or at
Long Term Disability Ins. Plan, 97-cv-6612                    any stage of the case. In short, the Court has
(SJ), 2006 U.S. Dist. LEXIS 7635, at *4,                      considered all of Kenner' s arguments and
2006 WL 355137 (E.D.N.Y. Feb. 15, 2006)                       finds them to be without merit. Therefore,
("The standard . . . is strict in order to                    the Court denies his motion.
dissuade repetitive arguments on issues that
have already been considered fully by the                                      CONCLUSION
Court.").
                                                                  For the foregoing reasons, the Court
      2. Application                                          denies Kenner's motion pursuant to Rule 29
                                                              and his motion for reconsideration of his Rule
    Kenner seeks reconsideration of his Rule                  33 motion. Moreover, Kenner's Section
33 motion, which this Court denied on                         2255 petition for ineffective assistance of
October 11, 2017. He claims that his Rule 33                  counsel is premature and denied without
motion should be granted based on, inter                      prejudice. See Re v. United States, No. 14-
a/ia: (1) newly discovered evidence; (2)                      CR-550 (PKC), 2016 WL 9022577, at *1
Brady    violations;    (3)    prosecutorial                  (S.D.N.Y. June 20, 2016) ("Although there is
misconduct; and (4) cumulative prejudice.                     no jurisdictional bar to adjudicating a§ 2255
(ECF No. 668 at 6.)                                           motion while the direct appeal is pending, a
                                                              § 2255 motion filed before the movant has
    The Court has considered Kenner' s                        exhausted a direct appeal is generally
arguments, and, for the reasons stated in its                 considered premature."). 6
October 11, 2017 Order, finds them to be
without merit. Kenner has not presented any
"controlling decisions or data that the court
overlooked-matters, in other words, that                                        S/ JOSEPH F BIANCO
might reasonably be expected to alter the
conclusion reached by the court." Shrader,                                           EPH F. BIANCO
70 F.3d at 257. In essence, in his massive                                          ted States Circuit Judge
submissions, Kenner continues to try to                                             ing by designation)
attack the credibility of the witnesses and the
government's conduct, and re-litigate the                     Dated: December 3, 2019
findings made by the jury. Kenner has failed                         Central Islip, NY
to point to any new evidence that undermines
the determinations made by the jury after it                                          ***
had a full and fair opportunity to evaluate all
of the evidence, including the credibility of                 The United States is represented by Assistant
the witnesses, and the arguments of both                      United States Attorneys Saritha Komatireddy
                                                              and Matthew Haggans of the United States

6For the reasons previously set forth on the record on        of Criminal Procedure. See United States v. Brown,
September 5, 2019-including avoiding additional               623 F.3d 104, 114 (2d Cir. 2010). The Court
delay in this case-the Court, in its discretion, also         concludes, under the particular circumstances of this
declines to consider Kenner's ineffective assistance          case, that those claims should be addressed on
claims at this time under Rule 33 of the Federal Rules        collateral review.


                                                         13
Attorney's Office for the Eastern District of
New York, 271 Cadman Plaza East,
Brooklyn, New York 11201.

Defendant Phillip A. Kenner is proceeding
prose.

Defendant Tommy C. Constantine is
represented by Sanford Talkin of Talkin,
Muccigrosso & Roberts LLP, 40 Exchange
Place, 18th Floor, New York, New York
10005; and by Michael Morrissey of Mitchell
Stein Carey P.C., One Renaissance Square, 2
North Central Ave., Suite 1900, Phoenix,
Arizona 85004.




                                                14
